Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claim 1 was amended. Claims 19-21 are withdrawn. 
Claims 1-18 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claim 1 was objected to because of informalities.
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Double Patenting
3. (previous objection, withdrawn)  Claims 1-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-15, 17-19 of U.S. Patent No. 10508286 in view of Wilson et al. (U.S. Patent No. 5866552)(cited in applicant’s IDS submitted 12/10/2019).
Applicant contends: a terminal disclaimer has been filed.
In view of the submission of the terminal disclaimer indicated to be accepted by the Office, the rejection is withdrawn. 

previous objection, withdrawn)  Claims 1-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 23, 28, 33 of U.S. Patent No. 10308958.
Applicant contends: a terminal disclaimer has been filed.
In view of the submission of the terminal disclaimer indicated to be accepted by the Office, the rejection is withdrawn. 

5. Claims 1-18 are allowable. Claims 19-21, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and II, as set forth in the Office action mailed on 6/5/2020, is hereby withdrawn and claims 19-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: the AAV as recited in claims 1, 5, 9 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648